By the Court.
1. An individual Juror cannot testify to his own misconduct, or that of his fellow Jurors, tending to impeach the verdict of the Jury, delivered in open Court, and assented to by the whole panel.
2. It does not appear the Jury ascertained the sum in damages, by making and dividing ; they deliberated and fixed up-pn a sum, in damages, after the division was made ; the assent pf all the Jurors, to the verdict, when called upon, for that purpose, in open Court, is conclusive, that they all finally agreed to the verdict ; any individual Juror might have objected, if he thought proper, and it does npt appear any one wás ignorant pf this right.
New trial not granted»
Sep 2 Tyler. Error 5.